       Case 8-18-08155-ast            Doc 12       Filed 01/18/19        Entered 01/18/19 18:22:15




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------------x
In re:                                                                          Chapter 11

ORION HEALTHCORP, INC.                                                          Case No. 18-71748 (AST)
CONSTELLATION HEALTHCARE TECHNOLGIES, INC.                                      Case No. 18-71749 (AST)
NEMS ACQUISITION, LLC                                                           Case No. 18-71750 (AST)
NORTHEAST MEDICAL SOLUTIONS, LLC                                                Case No. 18-71751 (AST)
NEMS WEST VIRGINIA, LLC                                                         Case No. 18-71752 (AST)
PHYSICIANS PRACTICE PLUS, LLC                                                   Case No. 18-71753 (AST)
PHYSICIANS PRACTICE PLUS HOLDINGS, LLC                                          Case No. 18-71754 (AST)
MEDICAL BILLING SERVICES, INC.                                                  Case No. 18-71755 (AST)
RAND MEDICAL BILLING, INC.                                                      Case No. 18-71756 (AST)
RMI PHYSICIAN SERVICES CORPORATION                                              Case No. 18-71757 (AST)
WESTERN SKIES PRACTICE MANAGEMENT, INC.                                         Case No. 18-71758 (AST)
INTEGRATED PHYSICIAN SOLUTIONS, INC.                                            Case No. 18-71759 (AST)
NYNM ACQUISITION, LLC                                                           Case No. 18-71760 (AST)
NORTHSTAR FHA, LLC                                                              Case No. 18-71761 (AST)
NORTHSTAR FIRST HEALTH, LLC                                                     Case No. 18-71762 (AST)
VACHETTE BUSINESS SERVICES, LTD.                                                Case No. 18-71763 (AST)
MDRX MEDICAL BILLING, LLC                                                       Case No. 18-71764 (AST)
VEGA MEDICAL PROFESSIONALS, LLC                                                 Case No. 18-71765 (AST)
ALLEGIANCE CONSULTING ASSOCIATES, LLC                                           Case No. 18-71766 (AST)
ALLEGIANCE BILLING & CONSULTING, LLC                                            Case No. 18-71767 (AST)
PHOENIX HEALTH, LLC                                                             Case No. 18-71789 (AST)
                                    Debtors.                                    (Joint Administration)
---------------------------------------------------------------------------x
CONSTELLATION HEALTHCARE TECHNOLOGIES, INC.
AND NEW YORK NETWORK MANAGEMENT, L.L.C.,

                                   Plaintiffs,                                  Adv. Pro. No. 18-08155

        v.

KEVIN KELLY AND EDEL KELLY

                                    Defendants.
                    ---------------------------------------------------------------------------x

                         CROSS-MOTION FOR SUMMARY JUDGMENT

                                 MUCHMORE & ASSOCIATES PLLC
                                   217 Havemeyer Street, 4th Floor
                                     Brooklyn, New York 11211
                                         (917) 932-02999
       Case 8-18-08155-ast    Doc 12    Filed 01/18/19   Entered 01/18/19 18:22:15




                                 TABLE OF CONTENTS
PRELIMINARY STATEMENT…………………………………………………….1
ARGUMENT………………………………………………………………..………..3
I.      The Kellys’ Claims Should not be Subordinated Under FRBP 510(b)…...3
        A.    The Sale of NYNM Converted the Kellys’ Equity Into Debt……...3
        B.    Policy Considerations Support Denying Subordination……..…....4
II.     The Kellys’ Claims Should Not be Subordinated to the
              Claim of Bank of American…………………………………………5
        A.    Principles of Equitable Subordination Support Subordinating
              Claims by Bank of America to the Kellys in the NYNM Estate…..6
        B.    Bank of America engaged in Inequitable Conduct Concerning
              the Rights of the Kellys……………………………………………...6
        C.    Bank of America’s Conduct Conferred an Unfair Advantage
              Resulting in Injury to the Kellys………………...…………..……...8
III.    Debtor’s Attempt to Subordinate the Kellys’ Claims Would
        Improperly Result in De Facto Substantive Consolidation………..……...8
        A.    The NYNM Bankrptcy Estate is Distinct from the Other
              Debtors Being Jointly Administered………………………..………8
        B.    The Kellys’ Claims can only be Subordinated to the Creditors
              of NYNM, not the Creditors of NYNM’s Parents…………………10
CONCLUSION……………………………………………………………….……..10
      Case 8-18-08155-ast        Doc 12   Filed 01/18/19   Entered 01/18/19 18:22:15




                                 TABLE OF AUTHORITIES
                                           Statutes
11 U.S.C. § 510(b)………………………………………………………………………………1
                                          Case Law
Adelphia Recovery Trust v. Bank of America, N.A.,
       390 B.R. 80, affirmed 379 Fed.Appx. 10, 2010 WL 2094028, (S.D.N.Y.2008),
       cert. dismissed 562 U.S. 1126………………………………….……………………….9

Citicorp Venture Capital, Ltd. v. Committee of Creditors Holding Unsecured Claims,
       160 F.3d 982, 986-87 (3d Cir. 1998)…………………………………………..………..6

The Consolidated FGH Liquidating Trust v. Marler,
      2007 WL 2955952 (S.D. Miss. 2007)………………………………………….……….5

In re Ahlswede,
        516 F.2d 784 (9th Cir., 1975), cert. denied 423 U.S. 913…………………………….….6

In re American Wagering, Inc.,
       493 F.3d 1067, 1071, (9th Cir. 2007)………………………………………..………….4

In re Baker & Getty Financial Services, Inc.,
        974 F.2d 712, 717, (6th Cir. 1992)………………………………………………..……..6

In re Interstate Cigar Co., Inc.,
        182 B.R. 675, (Bankr. E.D.N.Y. 1995) subsequently affirmed 166 F.3d 1200……..…...7
In re Marketxt Holdings Corp.,
       361 B.R. 369, 388-89 (Bankr. S.D. N.Y. 2007)…………………………………………..4
In re Med Diversified, Inc.,
       461 F.3d 251, 253, (2d Cir. 2006)………………………………………………………...3
In re Washington Mut., Inc.,
       461 B.R. 200 (Bankr. D. Del. 2011)……………………………………………………...6

Matter of Lemco Gypsum, Inc.,
       911 F.2d 1553, 1557, (11th Cir. 1990)……………………………………………...……6

Matter of Mobile Steel Co.,
       563 F.2d 692, 700, 15 C.B.C. 1 (5th Cir. 1977)…………………………………………..6
      Case 8-18-08155-ast       Doc 12    Filed 01/18/19     Entered 01/18/19 18:22:15




                               PRELIMINARY STATEMENT

       In the instant adversary proceeding and Motion for Summary Judgment, Constellation

Healthcare Technologies, Inc. (“Constellation”) and New York Network Management, L.L.C.

(“NYNM”) seek equitable subordination of the claims of Kevin Kelly (“Kevin”) and Edel Kelly

(“Edel”)(“the Kellys”) pursuant to Bankruptcy Code Sec. 510(b). In the instant Cross-Motion for

Summary Judgment, Kevin and Edel seek equitable subordination of the claims Bank of

America, N.A. (“B of A”), Elizabeth Kelly, and other creditors of Constellation and the initial

Debtors (“the Initial Debtors”) pursuant to Bankruptcy Code Sec. 510(c).

       Kevin and Edel’s claims initially arose from the sale of NYNM to Constellation for

approximately $32 million. Upon learning of Constellation’s offer, its Managing Member

demanded that all minority members relinquish their shares for a fraction of their value. Kevin

and Edel commenced an action in the Supreme Court of New York [Exhibit “B”] seeking to

enjoin the sale unless a portion of the proceeds were held in escrow to protect them. Pursuant to

an Interim Order dated January 3, 2017 [Exhibit “G”], the sale was allowed to proceed “upon the

condition that five (5%) percent of the net proceeds of the net proceeds received at the closing

are held in escrow”. Shortly thereafter, Edel was added as a Plaintiff and filed a motion to have

an equal portion of the proceeds held in escrow for her benefit, which was granted [Exhibit “H”].

While that motion was pending and without notifying the Court, Constellation and NYNM

proceeded with the sale without complying with the escrow requirement. Bank of America, N.A.

lent funds to Constellation for the sale, and though the Membership Interest Purchase Agreement

[Exhibit “C”] referenced the action and escrow requirement, it was not complied with. As a

result, NYNM was held in contempt [Exhibit “I”]. Rather than purge that contempt, and despite

being solvent and not needing bankruptcy protection, NYNM filed its voluntary petition herein.
      Case 8-18-08155-ast       Doc 12     Filed 01/18/19     Entered 01/18/19 18:22:15




       The claims of Kevin and Edel herein are based on NYNM and Constellation’s violation

of those Orders and the breach of their fiduciary duties to Kevin and Edel as trust beneficiaries.

In relation to the sale, Kevin and Edel did not bargain for an uncertain ownership interest, but

instead agreed to allow the sale to proceed on condition that a specific amount of funds were

held in escrow for their benefit. The claims are rooted in breach of trust and conversion, though

the original state court claims were based on NYNM’s violation of their rights as members.

       NYNM’s voluntary petition references creditor claims which are negligible in relation to

its assets. However, the Initial Debtors maintain that immediately after the sale was concluded

and without honoring the escrow requirements, NYNM pledged all its assets as collateral to B of

A in relation to the loan it made to Constellation [Exhibit “A”]. B of A could not rely on any such

purported pledge of collateral, as it had already lent the funds to Constellation, with full

knowledge of the Kevin and Edel’s claims and without ensuring compliance with the escrow

requirements.

       The Debtors’ motion, adversary complaint, and proposed Chapter 11 plan all attempt to

conflate the assets and bankruptcy estate of NYNM with the assets and bankruptcy estates of the

Initial Debtors. This is impermissible since the estates have not been substantively consolidated.

Even if this Court were to hold that Kevin and Edel’s claims should be equitably subordinated to

other creditors of NYNM, it could not subordinate Kevin and Edel’s claims to creditors of

Constellation and the other Initial Debtors, including B of A and Elizabeth Kelly. Constellation,

B of A, and Elizabeth Kelly were on notice of Kevin and Edel’s claims at the time of the sale, yet

failed to comply with escrow conditions authorizing it. As a result, any interest they took in

NYNM was subject to the claims of Kevin and Edel and must be equitably subordinated.
      Case 8-18-08155-ast        Doc 12    Filed 01/18/19     Entered 01/18/19 18:22:15




                                          ARGUMENT

I.     The Kellys’ Claims Should Not Be Subordinated Under 510(b).
       A.      The Sale of NYNM converted the Kellys’ equity into debt.
       NYNM and the other debtors have maintained that 100% of NYNM was sold to NYNM

Acquisition LLC [Third Amended Disclosure Statement, Index 8-18-71748-ast, Doc. 644, p. 21].

If this is true, then NYNM is obligated to pay the Kellys’ for their shares in the manner of an

unsecured creditor, i.e. the Kellys’ are owed contractual performance from NYNM, By not

paying the Kelly’s for their shares, NYNM breached the contract causing damages. Breach of

contract damages are unsecured claims, not equity interests. Therefore, before the voluntary

petition, the Kellys’ claims ceased to be equity ownership, and should not be subordinated as an

equity security interest under Section 510(b).

       This reasoning is consistent with that of In re Med Diversified, Inc., 461 F.3d 251, 253,

(2d Cir. 2006). In Med Diversified the Second Circuit recognized two underlying rationales for

subordination under section 510(b): the claimant “(1) took on the risk and return expectations of

a shareholder, rather than a creditor, or (2) seeks to recover a contribution to the equity pool

presumably relied upon by creditors in deciding whether to extend credit to the debtor.” Id at

256. In this case, the Kellys did not bargain for equity rather than cash, as they were not part of

the bargain in the sale at all. [Aff. of Kevin Kelly, p. 2] Furthermore, no equity pool was relied

upon by creditors in deciding whether to extend credit to NYNM—NYNM did not even receive

any of the proceeds of the Bank of America prepetition financing. Therefore, under the reasoning

of Med Diversified, the Court should refrain from subordinating the Kellys’ claims.
      Case 8-18-08155-ast        Doc 12     Filed 01/18/19     Entered 01/18/19 18:22:15




       B.      Policy considerations support denying subordination.
       Section 510(b) “serves to effectuate one of the general principles of corporate and

bankruptcy law: that creditors are entitled to be paid ahead of shareholders in the distribution of

corporate assets.” In re American Wagering, Inc., 493 F.3d 1067, 1071, (9th Cir. 2007).

Shareholders, in the first instance, should bear the risk of loss of the corporation's assets—even if

they were not responsible for causing the loss. Id. Section 510(b) thus seeks to prevent those

shareholders, who might claim that they were defrauded by the debtor into buying their equity

interests, from asserting such a claim and from recovering on par with general unsecured

creditors. Id. These policy considerations behind Section 510(b) are not present in the case of the

Kellys. Here, the Kellys’ did not bear the risk of loss of NYNM’s assets, because their shares

were sold before the voluntary petition, and the Kellys were not part of any bargaining process

wherein they agreed to have their shares sold [Aff. of Kevin Kelly, p. 2] Moreover, NYNM never

suffered a loss of assets in the first place, and the company was solvent and a going concern as of

the date of the petition. [New York Network Management, L.L.C. Chapter 11 Voluntary Petition,

Index 8-18-74545-ast, Doc. 1]

       A creditor’s claim should not be subordinated under section 510(b) simply because at

some prior point in time the debt had its genesis in an LLC interest. In re Marketxt Holdings

Corp., 361 B.R. 369, 388-89 (Bankr. S.D. N.Y. 2007). While the Kellys’ claims had their genesis

as LLC interests, they should now be regarded as debts. The Kellys’ state court lawsuit against

NYNM—now removed—makes clear that NYNM owes them a certain amount of money in

exchange for the sale of shares that were subject to a completed transaction.[Exhibit “B”, Kevin

Kelly Summons, Complaint, Amended Complaint.] The debt arose not only from the Kellys’

LLC interests, but from the conditions of the Order of the Supreme Court of New York, Kings

County authorizing the sale, which required a portion of the sales proceeds to be held in trust for
      Case 8-18-08155-ast        Doc 12     Filed 01/18/19     Entered 01/18/19 18:22:15




the benefit of the Kellys. The Debtors, with funding and cooperating from Bank of America,

N.A. (“B of A”), completed the sale without fulfilling those conditions. Both parties were aware

of the Kellys’ pending action, which was referenced in the Membership Interest Purchase

Agreement governing the sale [Exhibit “C”, Membership Interest Purchase Agreement, Doc.

426]. Neither can be consider a bona fide purchaser or lender with interests superior to the

Kellys’ rights as trust beneficiaries. It would pervert the purpose of Section 510(b) to reward B of

A and the Debtors with a free and clear interest in NYNM as a result of their violation of these

trust conditions.

       The policy behind 510(b) does not favor subordinating the Kellys’ claims here. As of the

NYNM petition date, 100% of NYNM was sold to the Debtors, so the Kellys “no longer enjoyed

the primary benefit of ownership: the potential for unlimited profits.” See The Consolidated

FGH Liquidating Trust v. Marler, 2007 WL 2955952 (S.D. Miss. 2007). The sale was only

permitted to proceed pursuant to trust conditions established by the Court, requiring a fixed

percentage of the proceeds to be held in escrow for the Kellys’ benefit. Therefore, the policy

considerations behind Section 510(b) support treating the Kelly’s claim as a creditor interest, and

not subordinating it categorically under 510(b).

II.    The Kellys’ Claims Should Not Be Subordinated to the Claim of Bank of America.

       The subordination of the Kellys’ claims to those of Bank of America’s prepetition

financing claims would result in the Kellys being paid nothing for the sale of their shares, and

with them not retaining any equitable rights in the NYNM estate. The Kellys have already

submitted a Motion seeking to revise the postpetition financing order to ensure that Bank of

America’s claims do not attach to the NYNM estate. The Kellys submit that the facts set forth in

that pleading and exhibits support a denial of the instant Motion for Summary Judgment on
      Case 8-18-08155-ast        Doc 12      Filed 01/18/19   Entered 01/18/19 18:22:15




subordination. B of A was aware of the Kellys’ claims at the time it funded the purchase of

NYNM, failed to take adequate measures to ensure the trust conditions of the sale were complied

with, and did not provide any funding to NYNM or for NYNM’s benefit. As set forth below,

even if B of A’s claim were to attach to the NYNM estate, any such claim should be subordinated

to that of the Kellys, pursuant to 510(c).

       A.      Principles of equitable subordination support subordinating claims of B of A,
               Elizabeth Kelly, and other creditors of the Initial Debtors to the Kellys.
       Section 510(c) authorizes courts to employ “principles of equitable subordination.”

Equitable subordination permits a bankruptcy court to determine that the claim of one creditor

should be subordinated in right of payment to that of another creditor or of a group of other

creditors, even though it otherwise would be of the same or even higher priority. See In re

Washington Mut., Inc., 461 B.R. 200 (Bankr. D. Del. 2011). When a claimant has engaged in

inequitable conduct, resulting in injury to the debtor’s creditors or conferred unfair advantage to

a claimant, court have generally permitted equitable subordination under Section 510(c). Matter

of Mobile Steel Co., 563 F.2d 692, 700, 15 C.B.C. 1 (5th Cir. 1977). See also In re Baker & Getty

Financial Services, Inc., 974 F.2d 712, 717, (6th Cir. 1992); Matter of Lemco Gypsum, Inc., 911

F.2d 1553, 1557, (11th Cir. 1990); Citicorp Venture Capital, Ltd. v. Committee of Creditors

Holding Unsecured Claims, 160 F.3d 982, 986-87 (3d Cir. 1998). Here, Elizabeth Kelly,

Constellation, and B of A proceeded with the sale of NYNM to Constellation without complying

with court-ordered escrow requirements. As a result, their claims should be subordinated to the

claims of the Kellys.
      Case 8-18-08155-ast       Doc 12    Filed 01/18/19     Entered 01/18/19 18:22:15




       B.     B of A engaged in inequitable conduct concerning the rights of the Kellys.
       Any breach of the multitude of rules of fair play and good conscience traditionally

enforced by a court of equity will suffice to find inequitable conduct for purposes of equitable

subordination. In re Ahlswede, 1975, 516 F.2d 784 (9 th Cir., 1975), cert. denied 423 U.S. 913.

Bank of America has attempted to use the stipulation between them and the Debtors to have $160

million in debt that NYNM did not borrow, and which never had any possibility of inuring to the

benefit of the Kellys, attach to NYNM’s assets. [Bank of America’s Objection to Kevin Kelly and

Edel Kelly’s Motion for Modification or Clarification of Final Order Authorizaing Debtors to

Obtain Postpetition Financing, Doc. 552] To this extent, Bank of America and the other Debtors

attempt to use the NYNM estate as a mere instrumentality. See In re Interstate Cigar Co., Inc.,

Bkrtcy. E.D.N.Y.1995, 182 B.R. 675, subsequently affirmed 166 F.3d 1200 (“Inequitable

conduct,” such as may warrant equitable subordination of creditor's claim, may include fraud,

illegality, breach of fiduciary duties, under-capitalization, or claimant's use of debtor as mere

instrumentality or alter ego.). The pledge of the NYNM’s assets to Bank of America purportedly

occurred on on the day the sale of NYNM was completed, when Kevin and Edel Kelly remained

unpaid and without the protection of the escrow the Court had mandated. Not only was the

original escrow severely underfunded, but it was subsequently raided by Elizabeth Kelly without

authorization of the Court pursuant to an Amended and Restated Escrow Agreement between her

and Holland & Knight LLP. [Exhibit “D”, Amended and Restated Escrow Agreement] The

original escrow agreement has not been produced, but wire records [Exhibit “E”, Escrow

Payment Wire Instructions] indicate that the escrow account was originally funded with

$820,500 and reduced to $445,315 pursuant to the Amended and Restated Escrow Agreement.

This could have been easily avoided by the Debtors and B of A at the time the sale was funded
      Case 8-18-08155-ast        Doc 12      Filed 01/18/19     Entered 01/18/19 18:22:15




by establishing the escrow account pursuant to an agreement that would prohibit withdrawals

without the Court’s authorization.

        While recognizing a pledge of substantially all of NYNM’s assets to B of A without

consideration might benefit B of A and the estates of Initial Debtors the Initial Debtors, it would

only injure the NYNM estate and effectively wipe out any claims thereto other than B of A’s

prepetition financing claim. This would allow B of A to be repaid from the proceeds of the

NYNM sale without paying the Kellys anything for the sale of their interests in NYNM. NYNM

did not need, apply for, or receive any post-petition financing. The Financing Order was issued

solely in relation debt and assets of the non-NYNM debtors. Therefore, Bank of America’s

conduct in seeking to attach the assets of NYNM treats NYNM as a mere instrumentality, and

supports a finding of inequitable conduct.

       C.      Bank of America’s conduct conferred an unfair advantage resulting in injury
               to the Kellys.
       Because the Kellys were never paid for the sale of the shares in NYNM upon which B of

A seeks to attach its lien and its prepetition financing priority, subordinating the Kellys’ claims to

Bank of America in this regard would confer an unfair advantage on B of A, and work manifest

injury to the Kellys. The Kellys would be irreparably injured, because subordination would

ensure that they would never receive any money for the transfer of their interests in NYNM, nor

would they receive any benefits from retaining ownership of NYNM shares. Therefore, such an

outcome should be avoided, and the Kellys’ claims should not be subordinated to B of A as it

concerns the NYNM estate. B of A extended funding solely to the Initial Debtors and its

recovery should be limited to their estates. B of A’s claim is derivative of the Initial Debtors’

equity interest in NYNM. As a result, while it may attach to the Initial Debtors’ membership

interest in NYNM, it cannot take priority over NYNM’s creditors.
       Case 8-18-08155-ast       Doc 12     Filed 01/18/19      Entered 01/18/19 18:22:15




III.    Debtor’s Attempt to Subordinate the Kellys’ Claims Would Improperly Result in De
        Facto Substantive Consolidation.
        A.     The NYNM bankruptcy estate is distinct from that the other debtors being
               jointly administered.
        From the outset, the Debtor attempts to characterize NYNM as being “consolidated” with

the other debtors subject to the order of joint administration herein. See, e.g., Adversary

Complaint at ¶6. The Debtor’s objection to the Kellys’ claim and this Motion for Summary

Judgment is an attempt to not only subordinate the Kellys’ claims to those of NYNM’s other

claim holders, but to subordinate the Kellys’ claims to those of creditors of different estates. Such

an outcome would amount to a de facto substantive consolidation. However, the NYNM

bankruptcy is being jointly administered with the Initial Debtors for procedural purposes only,

and it has not been, and should not be, substantively consolidated with the other debtors. [Exhibit

“F”, Order Granting Motion for Joint Administration on Lead Case, Doc. 381.]

        Significant issues unique to NYNM warrant treating the NYNM estate differently than

the estates of the Initial Debtors. The acquisition of NYNM remained in doubt on the date of

NYNM’s voluntary petition, because of the purchaser’s failure to pay the Kellys the purchase

price for their shares, which was the subject of ongoing state court litigation on the petition date.

This state court litigation resulted in orders that certain funds be held in trust for the benefit of

the Kellys, and this litigation calls into question the Kellys’ status with relation to NYNM.

[Exhibit “G” and “H” Supreme Court of New York Orders dated January 3, 2017 and October

20, 2017.]

        While NYNM was a profitable and solvent going concern at the time it filed its Voluntary

Petition, the NYNM estate now consists only of the cash available from the completed sale of all

of its assets, presently held in trust with NYNM’s counsel. The NYNM Voluntary Petition came

significantly later than the other Debtors. The other Debtors now seek to use the proceeds of the
        Case 8-18-08155-ast       Doc 12    Filed 01/18/19     Entered 01/18/19 18:22:15




NYNM sale to fund the reorganization of the non-NYNM debtors, to the direct detriment of all

the claim holders to the NYNM estate. The use of a joint administration order for such purposes

is inappropriate, and should be rejected as an attempt to effect substantive consolidation sub

rosa.

          B.     The Kellys’ claims can only be subordinated to the creditors of NYNM, not
                 the creditors of NYNM’s parents.

          Without an order of substantive consolidation, the claims against separate estates of

subsidiary debtors cannot be equitably subordinated to claims of creditors of parent debtors in a

jointly administered case. Adelphia Recovery Trust v. Bank of America, N.A., 390 B.R. 80,

affirmed 379 Fed.Appx. 10, 2010 WL 2094028, (S.D.N.Y.2008), cert. dismissed 562 U.S. 1126.

The Motion for Joint Administration [ECF Doc. 2] makes clear “[e]ach creditor and other party

in interest will maintain whatever rights it has against the particular estate in which it allegedly

has a claim or right.” Therefore, NYNM must be treated as a separate entity, and recognized as

having its own creditors, assets, and liabilities. In the event the Kellys’ claims are subject to

subordination under 510(b), they may only be subordinated to senior claims on the NYNM

estate.

                                         CONCLUSION

          Since Kevin and Edel’s claims are rooted in breach of trust and conversion, they should

not be equitably subordinated pursuant to Bankruptcy Code Sec. 510(b). Even if their claims

could be equitably subordinated to other creditors of NYNM, they could not be equitably

subordinated to creditors of Constellation and the other Initial Debtors, including B of A and

Elizabeth Kelly. Constellation, Elizabeth Kelly, and B of A elected to proceed with the purchase

of a contested membership interest in NYNM with full knowledge of Kevin and Edel’s claims

and without complying with the court-mandated escrow requirements. As a result, any claims of
     Case 8-18-08155-ast       Doc 12    Filed 01/18/19    Entered 01/18/19 18:22:15




B of A, Constellation, or other creditors of the Initial Debtors to NYNM’s assets should be

equitably subordinated to Kevin and Edel’s claims pursuant to Bankruptcy Code Sec. 510(c).

Dated: Brooklyn, New York
       January 18, 2019
                                           MUCHMORE & ASSOCIATES PLLC
                                           Attorneys for Kevin and Edel Kelly

                                           By:   /s/ Andrew Muchmore
                                                   Andrew Muchmore, Esq.
                                           217 Havemeyer Street, 4th Floor
                                           Brooklyn, New York 11211
                                           (917) 932-0299
